         Case 1:16-cr-00782-WHP Document 43 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CARLOS ALBERTO GANAN RAMIREZ,

                                        Movant,
                        -v-                                             20 Civ. 4009 (PAE)

 UNITED STATES OF AMERICA,                                                  16 Crim. 782

                                        Respondent.                            ORDER



PAUL A. ENGELMAYER, District Judge:

       On May 22, 2020, movant Carlos Ramirez filed this pro se action, but his pleadings were

submitted without the required signature. Dkt. 1. Previously this case had been assigned to

Judge Pauley, who ordered Ramirez to resubmit the signature page, so as this time to comply

with Federal Rule of Civil Procedure 11(a). Dkt. 5; see Fed. R. Civ. P. 11 (a) (“Every pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney's

name - or by a party personally if the party is unrepresented.”); Becker v. Montgomery, 532 U.S

757, 764 (2001) (interpreting Rule 11(a) to require “as it did in John Hancock’s day, a name

handwritten (or a mark handplaced)”); see also Local Civil Rule 11.1(a). No such submission,

however, was filed.

       On July 28, 2021, this Court was reassigned to this case. The Court now directs Ramirez

to resubmit the signature page of the motion with an original signature within 30 days of the date

of this order. The Clerk of Court is respectfully directed to mail a copy of this order to the

address on file for Ramirez.
        Case 1:16-cr-00782-WHP Document 43 Filed 07/29/21 Page 2 of 2




      SO ORDERED.

                                               PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: July 29, 2021
       New York, New York




                                      2
